Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.427 Filed 12/04/20 Page 1 of 19




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CONNIE BROWN,

                   Plaintiff,                CASE NO. 20-11510
                                             HON. DENISE PAGE HOOD
v.

PSCU, INC.,

                   Defendant.
                                             /

            ORDER DENYING DEFENDANT’S MOTION TO TRANSFER
      [#5] and ORDER DENYING DEFENDANT’S MOTION TO STAY [#7]


 I.   BACKGROUND

      Before the Court is Defendant PSCU, Inc.’s (“PSCU” or “Defendant”)

Motion to Transfer Venue to the Middle District of Florida (“MDFL”), [ECF No.

5] and Defendant’s Motion to Stay Proceedings [ECF No. 7] pending the outcome

of Defendant’s Motion to Transfer.

      PSCU is a Florida Corporation with its headquarters in St. Petersburg,

Florida. [ECF No. 5, Pg.ID 43] PSCU provides several different services to credit

unions nationwide, including customer service support. [Id.] PSCU operates call-

centers at its headquarters, and in its offices in Michigan and Arizona. [ECF No. 5,

Pg.ID 43] PSCU’s human resources, payroll, and IT staff, who are responsible for



                                         1
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.428 Filed 12/04/20 Page 2 of 19




employee compensation policies, are located at PSCU’s headquarters in Florida.

[Id.]

        Plaintiff Connie Brown (“Brown”) was previously employed as a call-center

representative in PSCU’s office in Allen Park, Michigan. [ECF No. 1, Pg.ID 4] On

June 10, 2020, Brown filed a Complaint, on behalf of herself and “all current and

former non-exempt call-center employees,” against PSCU. [ECF No. 1] Brown

filed her Complaint under the Fair Labor Standards Act (“FLSA”) to recover

unpaid wages and benefits she claims she is owed from June 9, 2017 through the

final resolution of this lawsuit. [Id.]

        The Complaint alleges that Brown’s employer, PSCU, enforced a company-

wide policy that improperly required its non-exempt call-center employees to

perform work off-the-clock, which they were not compensated for. [ECF No. 1,

Pg.ID 2] Brown claims that such a policy was illegal and that it negatively affected

employees’ regular pay rate as it related to calculating weekly overtime wages.

[Id.]

        On July 2, 2020, PSCU filed a Motion for a More Definite Statement. [ECF

No. 6] In response, Brown filed an Amended Complaint on July 21, 2020. [ECF

No. 9] Brown’s Amended Complaint narrowed her issues and only brought claims

on behalf of herself, and those similarly situated employees at PSCU’s call-center




                                          2
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.429 Filed 12/04/20 Page 3 of 19




in Allen Park, Michigan. In addition to violating the FLSA, Brown alleges PSCU’s

policies violated analogous Michigan state laws. [ECF No. 9, Pg.ID 229]

      On July 2, 2020, PSCU filed the instant Motion to Transfer the case to the

MDFL. [ECF No. 5] On July 23, 2020, Brown filed her Response. [ECF No. 11]

PSCU filed a Reply on July 30, 2020. [ECF No. 16] On July 2, 2020, PSCU also

filed a Motion to Stay Proceedings. [ECF No. 7] Brown submitted her Response

[ECF No. 13] on July 23, 2020, and PSCU filed a Reply on July 30, 2020. [ECF

No. 17] On October 1, 2020, the Court granted Defendant’s Ex Parte Motion for

Leave to File Supplemental Documents in Support of the instant Motion. [ECF No.

24]


 II. LEGAL ANALYSIS
    A. Defendant’s Motion to Change Venue
    1. 28 U.S.C. § 1404

   PSCU brings its Motion under 28 U.S.C § 1404(a). That section provides:

   “For the convenience of the parties and witnesses, in the interest of justice,
   a district court may transfer any civil action to any other district or division
   where it might have been brought[.]”

28 U.S.C § 1404(a).

      The determination of whether a case should be transferred involves a

balancing of the following factors: (1) convenience of the parties; (2) convenience

of the witnesses; (3) ease of access to sources of proof; (4) availability of process


                                            3
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.430 Filed 12/04/20 Page 4 of 19




to compel attendance of witnesses; (5) costs of obtaining witnesses; (6) expense

and expeditiousness of trying matter; and (7) interests of justice. Verve, L.L.C. v.

Becton Dickinson & Co., No. 01-CV-74134-DT, 2002 U.S. Dist. LEXIS 6483,

2002 WL 551031, at *1 (E.D. Mich. March 29, 2002). (citing Kepler v. ITT

Sheraton Corp., 860 F. Supp. 393 (E.D. Mich. 1994)).

       The burden of proving that a venue transfer is warranted is on the moving

party, and the burden is substantial. Smith v. Kyphon, Inc., 578 F.Supp.2d 954, 958

(M.D.Tenn.2008). District courts have broad discretion over whether to grant a

motion to transfer a case. Reese v. CNH America LLC, 574 F.3d 315, 320 (6th

Cir.2009). District courts should consider the public interests, including “systemic

integrity and fairness,” as well as the private interests of the parties, such as

“convenience and the convenience of potential witnesses.” Moses v. Bus. Card

Exp., Inc., 929 F.2d 1131, 1137 (6th Cir. 1991).


   2. Viability of the Middle District of Florida


       PSCU indicates that the MDFL is an appropriate venue because the action

could have been brought there originally. PSCU notes that the MDFL is proper

because PSCU is a resident of the MDFL and that Court has personal jurisdiction

over it.




                                            4
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.431 Filed 12/04/20 Page 5 of 19




    3. Convenience of the Parties


        PSCU asserts that the MDFL is a more appropriate venue because it is more

convenient for the parties and witnesses and furthers the interests of justice. A

plaintiff’s choice of forum is usually entitled to substantial weight. Picker, 35

F.Supp.2d at 573. However, PSCU argues that Brown’s choice of forum should be

afforded less weight because this is a putative class action.

        Citing Koster v. (Am.) Lumbermens Mut. Cas. Co., PSCU asserts that the

Supreme Court has determined that a plaintiff’s choice of forum in a putative class

action “is considerably weakened.” 330 U.S. 518, 524 (1947). To support this

point, PSCU indicates that courts in the Sixth Circuit have repeatedly found the

transfer of FLSA collective actions appropriate—even when a plaintiff has filed in

her home forum.1 See, e.g., Esperson v. Trugreen Ltd. P’ship, No. 2:10-CV-02130,

2010 U.S. Dist. LEXIS 114500 (W.D. Tenn. Oct. 5, 2010) report and

recommendation adopted, No. 2:10-CV-02130, 2010 U.S. Dist. LEXIS 114537

(W.D. Tenn. Oct. 27, 2010).

        PSCU notes that the number of putative plaintiffs is in the hundreds and that

they reside in at least the three states of Arizona, Florida, and Michigan. [ECF No.



1
 See also Dantes v. Indecomm Holdings, Inc., 2014 U.S. Dist. LEXIS 115348, at *5-6 (W.D. Tenn. Aug. 11, 2014);
Jewell v. Aaron’s, Inc., No. 1:11-CV-02314-DCN, 2012 U.S. Dist. LEXIS 22315, at *9-10 (N.D. Ohio Feb. 21,
2012); McLaughlin v. G2 Eng’g & Mgmt., Inc., No. 15- 2547-STA-DKV, 2015 U.S. Dist. LEXIS 152245, at *4, 7-9
(W.D. Tenn. Nov. 10, 2015); Vanportfliet v. Carpet Direct Corp., No. 1:14-CV-396, 2016 U.S. Dist. LEXIS 32777,
at *12-13 (W.D. Mich. Mar. 15, 2016).

                                                      5
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.432 Filed 12/04/20 Page 6 of 19




5, Pg.ID 49] Guided by that fact, PSCU asserts that Brown’s choice of this district

should be given little deference. See Jewell, 2012 U.S. Dist. LEXIS 22315, at *10-

11 (allowing defendant’s motion to transfer out of the plaintiff’s home district and

opining that the outcome “may have come out the other way” had the plaintiff’s

FLSA collective action been a single-plaintiff suit).

      In response, Brown points to her Amended Complaint, which she indicates

narrowed her claims. [ECF No. 9] Brown, a Michigan resident, now brings her

claims against PSCU, another Michigan resident (PSCU, which has an office in

Michigan), on behalf of “herself and other similarly situated persons employed in

Michigan by PSCU.” [ECF No. 11, Pg.ID 247-48] (emphasis added).


   4. Convenience of the Witnesses


      PSCU argues that transfer is appropriate because of the convenience of

witnesses and the attendant costs associated with litigating in this district. See

Fluidtech, Inc. v. Gemu Valves, Inc., 457 F. Supp. 2d 762, 767 (E.D. Mich. Aug.

23, 2006) (Cleland, J.) (quotation omitted); see also McCuiston v. Hoffa, 313 F.

Supp. 2d 710, 719 (E.D. Mich. April 14, 2004) (Feikens, J.) (same) (quoting 17

Moore’s Federal Practice, § 111.13[1][f][i]).

      The party seeking to transfer the case should specify the key witnesses to be

called and the nature of their testimony. Verve, L.L.C., 2002 U.S. Dist. LEXIS

6483, 2002 WL 551031, at *2. (citing SEC v. Savoy Indus., 190 U.S. App. D.C.
                                           6
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.433 Filed 12/04/20 Page 7 of 19




252, 587 F.2d 1149 (D.C.C. 1979)). Witnesses’ convenience is one of the most

important factors in determining whether to grant a motion to change venue under

§ 1404(a). Thomas, 131 F. Supp. 2d at 937 (citing Hunt v. TACA Int’l Airlines,

S.A., No. 93-3723, 1994 U.S. Dist. LEXIS 8464, 1994 WL 285023, at *2 (E.D. La.

June 22, 1994)). In weighing the convenience of the witnesses, more important

than the raw numbers of witnesses living in a particular jurisdiction, is the

residence of the key witness or witnesses. Id. (citing SMI-Owen Steel Co., Inc. v.

St. Paul Fire & Marine Ins. Co., 113 F.Supp.2d 1101, 1105 (S.D. Tex. 2000)). The

parties should provide each witness’s name and an outline of what material

testimony that witness would provide. Id. (citing Firkus v. Soo Line R.R. Co., No.

96 C 3714, 1996 U.S. Dist. LEXIS 14494, 1996 WL 568803, at *3 (N.D. Ill. Oct.

2, 1996)). Only when the Court is armed with such information can it properly

assess the convenience of the witnesses.

      Relative to the convenience of the parties and witnesses, it is clear that

PSCU would find it more convenient to litigate this matter in Florida. PSCU’s

headquarters is located in Florida and PSCU asserts its many potential witnesses

and employees are located in Florida. PSCU relies on the Declaration of Kevin

Kapsar, Manager of the Employee Relations Department, for this information. In

his Declaration, Mr. Kapsar does indicate there are many potential witnesses. But




                                           7
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.434 Filed 12/04/20 Page 8 of 19




other than himself, Mr. Kapsar only mentions four2 other witnesses by name or

position with the company.

        Similarly, Brown and the putative plaintiffs would find it most convenient to

litigate near their place of residence in Michigan. Brown asserts that while PSCU

has Michigan contacts, Plaintiffs have no Florida contacts. Brown also notes that

PSCU is a national company doing business all over the country and litigating in

Florida would be more burdensome to Plaintiffs than to PSCU.

        PSCU also argues that “it is the convenience of non-party witnesses, rather

than employee witnesses . . . that is the more important factor and is accorded

greater weight.” Steelcase Inc. v. Smart Techs., 336 F. Supp. 2d 714, 720-721

(W.D. Mich. Mar. 5, 2004); see also Smith v. Hyphon, Inc., 578 F. Supp. 2d 954,

963 (M.D. Tenn. Sept. 22, 2008). Although PSCU mentions one former employee,

who is a nonparty witness, PSCU does not name this individual or what specific

knowledge they would testify about.

        PSCU argues that Brown and the other plaintiffs have identified no

necessary witnesses in Michigan that would testify. PSCU notes that Brown

references herself, other plaintiff-employees, and PSCU supervisors in Michigan




2
 The names of four other key witnesses who all reside in the MDFL are Michele Slaughter, Randy Kahlich,
Gregory Graham, and Marvin York. [ECF No. 5, Pg.ID 51] All of the named witnesses provided by PSCU work for
PSCU and play a role in human resources, payroll, or IT maintenance. [Id.]


                                                     8
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.435 Filed 12/04/20 Page 9 of 19




who will testify. However, PSCU states that Brown has failed to indicate what

information they possess or why their testimonies are necessary.

      The factor of convenience to parties and witnesses does not weigh heavily in

favor of PSCU. The Defendant having identified only a handful of specific

witnesses that would be inconvenienced and Defendant itself being only slightly

inconvenienced. Transfer of venue is not appropriate if it merely transfers

inconvenience from one party to the other. International Union, U.A.W. v.

Aluminum Co. of Am., 875 F.Supp. 430, 433 (N.D.Ohio 1995).


   5. Ease of Access to Sources of Proof


      Considering the location of relevant documents and the relative ease of

access to sources of proof, the Court notes that modern technology has made the

discovery and sharing of documents easier and more efficient. No longer is

location a major factor in document discovery and sharing. General Motors Co. v.

DiNatale, 705 F. Supp 2d 740,749 (E.D.Mich.2010); see also Cincinnati Ins. Co. v.

O’Leary Paint Co., 676 F. Supp. 2d 623, 635 (W.D. Mich. Dec. 16, 2009)

(reducing the weight and relevancy of this factor given “the technological age in

which we live”). Defendant has failed to indicate anything other than documents

and a few witnesses that would cause the transfer to Florida to be more convenient.

This factor does not weigh heavily in favor of transfer.


                                          9
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.436 Filed 12/04/20 Page 10 of 19




     6. Expeditiousness of Trying Matter


         PSCU asserts that the MDFL is a better venue because it can better handle

 the matter expeditiously. Although the Eastern District of Michigan has a “lighter”

 caseload, PSCU argues that the MDFL’s greater number of judges and magistrate

 judges will allow the case to move more efficiently.3 Citing Performance

 Contracting, Inc. v. DynaSteel Corp., PSCU explains that courts have found that

 venue transfer may be appropriate, despite the fact that the proposed district may

 have a higher caseload. No. 12-10165, 2012 U.S. Dist. LEXIS 64991 (E.D. Mich.

 May 9, 2012) (Ludington, J.) (“[A]lthough the Eastern District of Michigan has a

 heavier case load, it also has twenty judges as opposed to the five judges located in

 the Western District of Tennessee.”). The Court finds that this argument does not

 support this factor weighing in favor of PSCU.


     7. Interests of Justice


         PSCU contends that transfer is appropriate because the “locus of operative

 facts” occurred in the MDFL and Brown will not be prejudiced because the choice

 of law will remain the same.




 3
   PSCU compares the Eastern District of Michigan’s 22 district judges and 6 magistrate judges with the MDFL’s 30
 district judges and 22 magistrate judges. See Table C—U.S. District Courts–Civil Federal Judicial Caseload
 Statistics (March 31, 2020) available at: https://www.uscourts.gov/statistics/table/c/federal-judicialcaseload-
 statistics/2020/03/31 (In the twelve-month time period concluding March 31, 2020, 3,879 civil cases were pending
 in the Eastern District of Michigan, and 6,508 were pending in the MDFL).

                                                        10
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.437 Filed 12/04/20 Page 11 of 19




       PSCU contends that Brown and the other plaintiffs would not be prejudiced

 by moving the suit to the MDFL. Under § 1404(a), the transferee forum must apply

 the law of the transferor court, regardless of which party sought the transfer.

 Ferens v. John Deere Co., 494 U.S. 516 (1990).

       PSCU also asserts that the MDFL is most appropriate because it is the venue

 with “the locus of the claims.” Leroy v. Great Western United Corp., 443 U.S. 173

 (1979). PSCU claims the MDFL is the locus because that is where its headquarters

 is and that is the location where the relevant polices were developed and

 promulgated. PSCU cites to Dantes to support this point.

       In Dantes, the district court found that New Jersey was the “locus” of the

 plaintiff’s FLSA claims because “a substantial part of the events giving rise to the

 [FLSA] claims occurred in New Jersey.” Dantes, 2014 U.S. Dist. LEXIS 115348,

 at *7. Since the plaintiffs were spread out among several states, the court

 determined that New Jersey provided one common location for the claims, which

 made it “the superior location.” Id.

       In response, Brown agrees that the locus of operative facts is the most

 important factor in the venue decision but disagrees about where the locus is.

 Brown contends that the one common venue to all of her and the putative

 plaintiffs’ claims is Michigan—the location where PSCU employed the plaintiffs




                                           11
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.438 Filed 12/04/20 Page 12 of 19




 and allegedly failed to properly pay them. Since Brown has amended her

 Complaint and narrowed her claims, the Court agrees.

            Here, apart from five plaintiffs from Arizona, the named plaintiff and

 putative plaintiffs are located in Michigan. And the key events that led to Brown’s

 action—the alleged FLSA violations— occurred in Michigan.

            PSCU counters that the Amended Complaint establishes that the suit should

 be transferred. PSCU contends that Brown’s Amended Complaint represents a

 “disingenuous tactic” because there are already five individuals from Arizona who

 have opted into the litigation. PSCU claims that Brown’s tactics represent “blatant

 gamesmanship” that courts widely admonish. See Davis v. PSCU, 2016 U.S. Dist.

 LEXIS 93403 (E.D. Mich. Jul. 19, 2016); see also Jones v. PSCU, No. 16-11387

 (E.D. Mich. Nov. 8, 2016).

            PSCU asserts that if the five Arizonans remain in the suit it should be

 transferred in the interests of justice. Alternatively, if the Arizonans leave the suit,

 transfer should still occur because they will likely commence an identical suit in

 another forum.4 Such an action would potentially lead to duplicative litigation and

 carries the risk of inconsistent results. To further support its point, PSCU argues

 that transfer is appropriate “to prevent waste of time, energy and money, and to

 protect litigants, witnesses and the public against unnecessary inconvenience and


 4
     A similar suit has been filed in the District of Arizona.

                                                                 12
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.439 Filed 12/04/20 Page 13 of 19




 expense.” Grand Kensington, LLC v. Burger King Corp., 81 F.Supp.2d 834, 836

 (E.D. Mich. 2000). Citing Reese, PSCU asserts that it is best to apply one forum’s

 law to the entire case, rather than Sixth Circuit law in one, and Ninth Circuit law in

 another. 574 F.3d at 320.

       PSCU further cites its concerns about the Arizona plaintiffs’ ability to

 invoke the “first-to file” rule. Under such a rule, an Arizonan court could transfer

 venue when two cases involve the same issues and are simultaneously pending in

 separate districts. Trek, Inc. v. ITR America, LLC, 2017 WL 818864, *2 (E.D.

 Mich. Mar. 2, 2017) (internal citations omitted)

       The Court finds PSCU’s concerns about duplicative litigation valid, but

 merely speculative. The Court should balance Brown’s original choice of forum

 against PSCU’s current concerns, not distant ones that have not yet formulated.

 Brown narrowed her claims in response to PSCU’s Motion for a More Definite

 Statement and there is no evidence of gamesmanship.


    8. Other Considerations


       Overall, Brown argues that PSCU has been unable to meet its burden of

 establishing that fairness and practicality strongly favor transferring this case to the

 MDFL. Means v. U.S. Conference of Catholic Bishops, No. 13-CV-14916, 2015

 WL 13035285, at *3 (E.D. Mich. Mar. 31, 2015) (D. Hood, J.). The Court is

 persuaded by Brown’s arguments. The public has an interest in having local
                                            13
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.440 Filed 12/04/20 Page 14 of 19




 controversies adjudicated locally, and the relative familiarity of the two courts with

 the applicable law does not favor transfer. Finally, returning to the consideration of

 Brown’s original choice of venue, none of the other factors weighs heavily against

 venue in this district. PSCU’s request for change of venue under 28 U.S.C. §

 1404(a) is DENIED.


    B. Request for a Stay


       PSCU requests a stay of all proceedings in the instant FLSA matter until the

 Court rules on the pending Motion to Transfer Venues. [ECF No. 5]

       “Courts have inherent power to manage their dockets and stay

 proceedings[.]” Signal IP, Inc. v. Fiat U.S.A., Inc., 2015 U.S. Dist. LEXIS 132321,

 at *5 (E.D.Mich. Sept. 30, 2015) (citing Ethicon, Inc. v. Quigg, 849 F.2d 1422,

 1426-1427 (Fed. Cir. 1988). “The decision whether to grant a stay of a particular

 action is within the inherent power of the Court and is discretionary.” Ellis v.

 Merck & Co., Inc., 2006 U.S. Dist. LEXIS 9639 (W.D.Tenn. Feb. 19, 2006).

 Courts are responsible for “control[ling] the disposition of the causes on its docket

 with economy of time and effort for itself, for counsel, and for litigants.” Gray v.

 Bush, 628 F.3d 779, 786 (6th Cir. 2010) (quoting Landis v. North Am. Co., 299

 U.S. 248, 254 (1936)) (internal quotation marks omitted).

       When analyzing a Motion to Stay, courts must consider three factors: “(1)

 whether a stay will simplify the issues in the case or conserve judicial resources;
                                           14
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.441 Filed 12/04/20 Page 15 of 19




 (2) whether a stay will unduly prejudice or present a clear tactical disadvantage to

 the non-moving party; and (3) whether discovery is complete and when (or

 whether) a trial date has been set.” Dura Global Techs., LLC v. Magna Int’l Inc.,

 2011 U.S. Dist. LEXIS 122679, at *15 (E.D. Mich. Oct. 24, 2011).

       PSCU argues that a stay would conserve judicial resources and that a stay

 would not unduly prejudice Brown. PSCU indicates that the opt-in plaintiffs’

 statutes of limitations under the FLSA were tolled when they filed their consents to

 join the instant action. See, e.g., Fenley v. Wood Group Mustang, Inc., 170 F.

 Supp. 3d 1063, 1077 (S.D. Ohio. Mar. 17, 2016) (rejecting plaintiff’s motion for

 equitable tolling for all putative plaintiffs in a collective action because “potential

 plaintiffs still have not opted into the lawsuit and they [were] not properly before

 the court”); see also 29 U.S.C. § 256. PSCU also contends that since Brown does

 not “represent” any putative plaintiffs, the Court should only consider the potential

 prejudice to the named plaintiff in the instant matter. See Atkinson v. TeleTech

 Holdings, Inc., 2015 U.S. Dist. LEXIS 23630, at *20 (S.D. Ohio Feb. 26, 2015)

 (“In contrast to a class action lawsuit brought under Federal Rule of Civil

 Procedure 23, the named plaintiffs in an FLSA collective action do not represent

 anyone other than themselves.”); see also Mathews v. ALC Partner, Inc., 2009 U.S.

 Dist. LEXIS 75097, at * 22 (E.D. Mich. Aug. 24, 2009) (Murphy, J.) (finding that

 equitable tolling is not “suitable for preemptive, one-size-fits-all application to a


                                            15
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.442 Filed 12/04/20 Page 16 of 19




 group of as-yet unidentified potential plaintiffs”). Potential prejudice to

 unidentified putative plaintiffs is prevented because “they may apprise the Court of

 their circumstances and individually move for equitable tolling” if and when their

 claims may become time-barred. Id.; see also Knispel v. Chrysler Group LLC,

 2012 U.S. Dist. LEXIS 21188, at *18 (E.D. Mich. Feb. 21, 2012) (Cox, J.)

 (explaining that “[i]f and when potential plaintiffs whose claims would otherwise

 be time barred choose to opt into the class, they may apprise the Court of their

 circumstances and individually move for equitable tolling.”) (quoting Mathews,

 2009 U.S. Dist. LEXIS 75097, at * 22); see also Jesiek v. Fire Pros, Inc., 2011

 U.S. Dist. LEXIS 64181, at *4-5 (W.D. Mich. June 16, 2011) (Scoville, J.) (same).

       PSCU also contends that unnamed plaintiffs are not prejudiced by a stay

 because proceeding in a collective action is not a “prerequisite” for interested

 parties who wish to pursue FLSA claims. See Atkinson, 2015 U.S. Dist. LEXIS

 23630, at *25. PSCU notes that putative plaintiffs have the option of filing their

 own FLSA lawsuit, “regardless of whether the potential opt-in plaintiffs have

 notice of the collective action.” Id.; see 29 U.S.C. §216(b) (“No employee shall be

 a party plaintiff to any such action unless he gives his consent in writing to become

 such a party and such consent is filed in the court in which such action is

 brought.”); see also Myers v. Hertz Corp., 624 F.3d 537, 555 n. 10 (2d Cir. 2010)

 (explaining that “nothing in the text of the [FLSA] prevents plaintiffs from opting


                                           16
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.443 Filed 12/04/20 Page 17 of 19




 in to the action by filing consents with the district court, even when the

 notice…has not been sent, so long as such plaintiffs are “similarly situated” to the

 named individual plaintiff who brought the action.”). While Brown does not

 dispute PSCU’s points, Brown contends that the issue is not equitable tolling,

 rather it is “whether PSCU has shown that the balance of interests supports a stay

 of proceedings.” [ECF No. 13, Pg.ID 277]

       Brown argues that granting a stay would unnecessarily delay the case, which

 would prejudice her and the putative class members before the Court. Brown notes

 that the benefits of FLSA collective actions depend upon “employees receiving

 accurate and timely notice concerning the pendency of the collective action, so that

 they can make informed decisions about whether to participate.” Hoffmann-La

 Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989) (analyzing and interpreting 29

 U.S.C. § 216(b)). Brown asserts that once a FLSA suit is filed, “the court has a

 managerial responsibility to oversee the joinder of additional parties to assure that

 the task is accomplished in an efficient and proper way.” Id. at 170-71. Although

 absent putative plaintiffs may not be prejudiced, Brown contends that she would be

 because she seeks to invoke the collective action mechanism for her own benefit to

 pool resources and reduce her individual costs.

       PSCU further argues that a stay is warranted because discovery has not yet

 commenced. Nor has a trial date been set yet. See Cequent Performance Products,


                                           17
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.444 Filed 12/04/20 Page 18 of 19




 Inc. v. Hopkins Mfg. Corp., 2015 U.S. Dist. LEXIS 42496, at *4 (E.D. Mich. Apr.

 1, 2015). PSCU also asserts that granting a stay would save both parties time and

 money. See Signal IP, Inc., 2015 U.S. Dist. LEXIS 132321, at *12 (“[G]ranting a

 stay early in the case conserves judicial resources and saves the parties time and

 money….”).

       Citing Landis v. North American Company, Brown asserts that “the

 suppliant for a stay must make out a clear case of hardship or inequity in being

 required to go forward, if there is even a fair possibility that the stay for which he

 prays will work damage to someone else.” 299 U.S. 248, 255 (1936). Brown

 argues that PSCU has not established the need for a stay. The Court is persuaded

 by Brown’s reasoning.

       Here, PSCU indicates no specific hardship or inequity that would result from

 proceeding with the case. Although PSCU cites its pending Motion to Transfer as a

 reason to stay, PSCU’s brief indicates no fatal obstruction to Brown or the putative

 class members’ claims such as a lack of jurisdiction, existence of superseding

 arbitration agreements, or a lack of substantive legal claims. Accordingly, the

 Court DENIES PSCU’s Motion for a Stay.




                                            18
Case 2:20-cv-11510-DPH-DRG ECF No. 29, PageID.445 Filed 12/04/20 Page 19 of 19




III.   CONCLUSION

       For the reasons stated above,


       IT IS HEREBY ORDERED that Defendant PSCU’s Motion to Transfer

 [ECF No. 5] is DENIED.


       IT IS FURTHER ORDERED that Defendant PSCU’s Motion to Stay [ECF

 No. 7] is DENIED.


                                            s/Denise Page Hood
                                            DENISE PAGE HOOD
 DATED: December 4, 2020                    United States District Judge




                                       19
